Exhibit 10.19(b)



 

 

AMENDMENT

TO THE

MASTER LOAN AGREEMENT

 

 

THIS AMENDMENT is entered into as of December 21, 2012 between FARM CREDIT
SERVICES OF AMERICA, FLCA (“Farm Credit”) and GREEN PLAINS SUPERIOR LLC,  Omaha,
 Nebraska (the “Company”).

 

BACKGROUND

 

Farm Credit and the Company are parties to a Master Loan Agreement dated June
20, 2011 (such agreement is hereinafter referred to as the “MLA”).  Farm Credit
and the Company now desire to amend the MLA.  For that reason, and for valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
Farm Credit and the Company agree as follows:


1.Section 11 (C) of the MLA is hereby amended and restated to read as follows:

 

SECTION 11.Financial Covenants.  Unless otherwise agreed to in writing, while
this agreement is in effect:


(C)Debt Service Coverage Ratio.  The Company will have at the end of each fiscal
year of the Company a “Debt Service Coverage Ratio” (as defined below) for such
year of not less than 1.00 to 1.00.  For purposes hereof, the term “Debt Service
Coverage Ratio” shall mean the following (all as calculated for the most current
year end in accordance with GAAP consistently applied):  (1) net income (before
taxes), plus depreciation and amortization, plus new equity injection(s), less
fixed asset purchases above the capital expenditure limit as permitted under
Section 10 (I) of this agreement; divided by (2) all current portion of
regularly scheduled long term debt for the prior period (scheduled long term
debt payments are not to include any Free Cash Flow sweep payments as defined in
Section 5 of RI0470T01D).


2.            Except as set forth in this amendment, the MLA, including all
amendments thereto, shall continue in full force and effect as written.

 

 

IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown above.

 

 

 

 

 

FARM CREDIT SERVICES OF

AMERICA, FLCA

GREEN PLAINS SUPERIOR LLC

 

 

By:

/s/ Kathryn J. Frahm

By:

/s/ Todd Becker

 

 

Title:

VP Commercial Lender

Title:

President and CEO

 



--------------------------------------------------------------------------------